DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 9th, 2021 has been entered.
Response to Amendment
The Amendment filed July 9th, 2021 has been entered. Claims 1-18 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 35 USC § 112(b) rejection previously set forth in the Final Rejection Office Action mailed May 11th, 2021.  
Response to Arguments
Applicant’s REMARKS on Page 8, filed July 9th, 2021, with respect to “II. Claim Objections” have been fully considered and are persuasive.  The previous objections have been withdrawn.  
Applicant’s REMARKS on Page 8, filed July 9th, 2021, with respect to “III. Response to Rejection of Claims 1-18 Under 35.U.S.C. § 112” have been fully considered and are persuasive.  The previous rejections under 35 USC § 112(b) have been withdrawn.
Applicant’s REMARKS on Pages 8-11, filed July 9th, 2021, with respect to “IV. Response to Rejection of Claims 1-18 Under 35.U.S.C. § 103” have been fully considered and are persuasive.  The 
Applicant’s REMARKS on Pages 11-12, filed July 9th, 2021, with respect to “IV. Response to Rejection of Claims 1-18 Under 35.U.S.C. § 103 … Claims 5 and 7” have been fully considered and are persuasive.  The previous rejections regarding 35 USC § 103 for these claims have been withdrawn.  Due to Applicant’s amendments to claims 5 and 7, these claims contain allowable subject matter.  Accordingly, the reasons for allowable subject matter have been detailed in the section below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kouri et al. (US 2019/0023266; hereinafter Kouri).
Regarding claim 1, Kouri discloses:
A method for controlling a subject vehicle, (para. [0019]) wherein the subject vehicle includes a first controller, (Fig. 7, elements 700 and 702; para. [0078]; and para. [0080]-[0081]: A client based system would be one that is local to a vehicle.  Para. [0031]:  Both local (vehicle) and remote server processing are performed.) an extra-vehicle communication system, (Fig. 7., elements 708 and 720; para. [0031]; and para. [0082]) a GPS sensor, (para. [0005]; and para. [0021]) a spatial monitoring system, (para. [0020]-[0021]) and a navigation system that employs an on-vehicle navigation map, (para. [0006]; and para. [0060]: The 3D map is utilized by a vehicle to generate routes and perform navigation (i.e. requires a vehicle navigation system).) the method comprising:
capturing, via the spatial monitoring system, a 3D sensor representation of a field of view proximal to the subject vehicle and an associated GPS location; (Fig. 3A; and para. [0006]: A 3D feature map identifies obstacles that a vehicle is approaching in its environment.  Para. [0020]-[0021]:  Sensors represent a spatial monitoring system, and these include proximity detection devices and GPS locators.  Para. [0023]: Vehicle position is determined using GPS.)
executing a feature extraction routine to extract features from the 3D sensor representation; (Para. [0025]-[0030]: Features are extracted from the environment using sensor data.  Para. [0034]; para. [0039]-[0040]; and para. [0043]: Sensors generate 3D data using 2D captures, and the data is ultimately recognized by feature type.)
executing a semantic segmentation of the extracted features from the 3D sensor representation; (Para. [0025]-[0030]: Features are extracted from the environment using sensor data.  Para. [0034]; para. [0039]-[0040]; and para. [0043]: Sensors generate 3D data using 2D captures, and the data is ultimately recognized by feature type and assigned semantic labels.)
executing a simultaneous location and mapping of the extracted features from the 3D sensor representation and the associated semantic segmentation of the extracted features from the 3D sensor representation; (Para. [0034]: Semantic segmentation occurs for extracted features.  Para. [0044]: SLAM technology is initially used to develop 3D data and also continuously used to build-up 3D data, which is derived from sensors.  Additionally, SLAM is used to process selected frames from incoming camera images, so identification of features occurs before applying SLAM.  When features are being identified, the use of semantic segmentation is also applied (para. [0034]).  Thus, SLAM is applied 
executing a context extraction from the simultaneous location and mapping of the extracted features; (Para. [0046]-[0050]: 3D maps are refined through identification of environmental context of identified features (e.g. elevation of stop sign and distances between traffic lights) following and/or in parallel with other processes, such as semantic labeling (para. [0034]) and simultaneous location and mapping of features (para. [0044]).)
updating the on-vehicle navigation map based upon the context extraction; (para. [0046]-[0050]: 3D maps are refined through identification of environmental context of identified features (e.g. elevation of stop sign and distances between traffic lights) following and/or in parallel with other processes, such as semantic labeling (para. [0034]) and simultaneous location and mapping of features (para. [0044]), ultimately detecting accuracy errors through confidence analysis utilizing this environment relationship data and subsequently updating the 3D map.)
generating a parsimonious map representation based upon an updated on-vehicle navigation map, (para. [0048]; and para. [0056]: A compressed and sparse 3D map (i.e. a parsimonious map) is generated from the methods of semantic labeling (para. [0034]), SLAM (para. [0044]), and context/relationship to environment data (para. [0046]-[0050]), which lead to a refined/updated local map (para. [0050) as the initial data.) wherein the parsimonious map representation includes feature descriptors, semantic labels, (Para. [0034]-[0036]: Feature descriptors and semantic labels are known, stored in memory, and available for visual review.  Para. [0040]-[0041]; Fig. 3B; and Fig. 3C:  Although only displayed visually via color code, feature label data is a known attribute of the object data through this coding system, which can be understood to correlate to semantic labels and descriptors of the types of objects.  Thus, the parsimonious map representation at least indirectly includes feature descriptors and semantic labels.  Para. [0056]:  Additionally, labeled bounding box data is sent to a central server, so 3D positions, and vantage points of the extracted features; (para. [0043]-[0044]: SLAM technology in conjunction with 2D data representing vantage points over time is utilized to generate the 3D positions used create the 3D feature maps, so the 3D positions represented in the parsimonious map also include the vantage point data.)
communicating the parsimonious map representation to a second controller, wherein the second controller is an off-board controller; (para. [0031]; and para. [0055]-[0056]:  Sparse local 3D map data (i.e. the parsimonious map representation) is transmitted to a remote server (i.e. a second controller is an off-board controller) for further processing.) executing, via the second controller, (para. [0031]; and para. [0078]-[0080]: Map generation processes, such as combination of relatively unprocessed map data, is performed by instructions executed by a remote computer system.) sparse map stitching to update a base navigation map based upon the parsimonious map representation; (para. [0031]; and para. [0055]-[0056]:  A sparse map of labeled bounding boxes is transmitted to a remote server for further processing and/or combination with other map data from other vehicles, which produces a global/base 3D map.) and
updating the on-vehicle navigation map based upon the base navigation map. (para. [0060]-[0064]: The updating of the 3D map used for vehicle navigation is an iterative process which involves transmission of sparse data to a remote server followed by remote processing, ultimately sharing a stitched/combined global 3D map with local vehicle systems, and repeating the process again utilizing the loaded, updated 3D feature map from the remote server.)
Regarding claim 2, Kouri further discloses:
The method of claim 1, further comprising controlling operation of the subject vehicle based upon the updated on-vehicle navigation map. (para. [0060]: An autonomous vehicle is controlled 
Regarding claim 3, Kouri further discloses:
The method of claim 2, wherein the subject vehicle further comprises an autonomous operating system, and wherein controlling operation of the subject vehicle based upon the updated on-vehicle navigation map comprises controlling the autonomous operating systems based upon the updated on-vehicle navigation map. (Para. [0006]: Autonomous vehicles use the 3D feature maps to operate the vehicle, requiring an autonomous driving system to be controlled based on map data.  Para. [0060]: An autonomous vehicle is controlled through navigation or other autonomous applications based on re-transmitted, updated 3D map data from a central server back to local vehicles, and the vehicle must have an autonomous operating system that is controlled using the map data in order to implement these applications.  Para. [0070]:  A processor of an autonomous vehicle controls the vehicle (i.e. an autonomous operating system) based on detected objects derived from the 3D map.)
Regarding claim 6, Kouri further discloses:
The method of claim 1, wherein executing, via the second controller, sparse map stitching to update a cloud-based navigation map based upon the parsimonious map representation comprises executing the sparse map stitching employing a sparse representation of a map segment. (Para. [0055]-[0057]: Data sent from the local system to the central server is compressed and relatively unprocessed/sparse.  The central server processes all sparse data by stitching together local data into a global map, where sparse 3D map data is derived from multiple sources.  Para. [0059]-[0060]: Sparse 
Regarding claim 8, Kouri further discloses:
The method of claim 1, wherein executing the simultaneous location and mapping of the extracted features from the 3D sensor representation and the associated semantic segmentation comprises adding semantic segmentation to the simultaneous localization and mapping (SLAM) to the on-vehicle navigation map.  (Para. [0034]; para. [0040]-[0041]; and para. [0044]: SLAM is used continuously to both to assist in developing 3D features from 2D data points as well as to further refine 3D data points, and semantic segmentation is utilized to label features that are recognized, such as for determined 3D pixels (para. [0034]).)
Regarding claim 9, Kouri further discloses:
The method of claim 1, wherein the off-board controller is cloud-based. (para. [0078]: The on-board controller is connected to other machines (i.e. off-board controller) and is implemented in a cloud computing (i.e. cloud-based) infrastructure or environment.)
Regarding claim 10, Kouri further discloses:
The method of claim 1, wherein the off-board controller comprises a remotely located back office controller. (para. [0077]-[0079]: The map generation system may be employed in a municipal audit, may include a client-server network, and may involve a personal computer as a processing machine.  This combination indicates remote processing through office-based support.)
Regarding claim 11, Kouri further discloses:
The method of claim 1, wherein capturing, via the spatial monitoring system, a 3D sensor representation of a field of view proximal to the subject vehicle comprises captures a 3D sensor representation that is forward of the subject vehicle. (Fig. 3A: A forward facing camera is depicted for detecting the objects in the environment.  Fig. 5; and para. [0006]:  A 3D feature map identifies 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

























The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kouri, as applied to claim 1 above, in view of Sachdeva et al. (US 2019/0197778; hereinafter Sachdeva; of record).
Regarding claim 4, Kouri discloses: 
The method of claim 1, wherein generating a parsimonious map representation (Para. [0025]; para. [0056]-[0057]; and para. [0060]-[0061]:  Some 3D map processing occurs locally and some processing occurs remotely.  Ultimately, the resultant global three-dimensional maps are provided to individual vehicles to support on-vehicle navigation.  Para. [0031]; and para. [0056]: Initially, 3D map data is not fully processed locally and is transmitted to an external server as relatively unprocessed compressed 3D data, such as a sparse matrix of labeled bounding boxes (i.e. parsimonious), for further processing into a global 3D map.) based upon the updated on-vehicle navigation map … (para. [0060]-[0064]: The updating of the 3D map used for vehicle navigation is an iterative process which involves transmission of sparse data to a remote server followed by remote processing, ultimately sharing a stitched/combined global 3D map with local vehicle systems, and repeating the process utilizing the loaded, updated 3D feature map from the remote server.)
Kouri does not disclose: 
… comprises executing a feature selection and a utility prioritization capability. 
Sachdeva, in the same field of endeavor, teaches: 
… wherein generating a parsimonious map representation … comprises executing a feature selection and a utility prioritization capability. (paragraph [0010], lines 1-14; and paragraph [0101], lines 8-20: A user can manually select objects and map features to define them and give them priority for processing.)
generating a parsimonious map representation of Kouri with the executing a feature selection and a utility prioritization capability of Sachdeva for the benefit of supporting the generation of training data, improving the vehicle’s perception component, and leading to safe control and operation of the vehicle by way of better surroundings perception. (Sachdeva: paragraph [0002], lines 1-6; and paragraph [0007], lines 1-7: User selection and isolation of map features is a tool that helps to generate training data for map models that control or operate autonomous vehicles, which improves a vehicle's perception component and leads to safe control and operation of the vehicle.)
Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kouri, as applied to claim 1 above, in view of Alam et al. (US 2019/0139403; hereinafter Alam; of record).
Regarding claim 12, Kouri discloses: 
The method of claim 1, wherein the on-vehicle navigation map … (para. [0025]; para. [0056]-[0057]; and para. [0060]-[0061]:  Some 3D map processing occurs locally and some processing occurs remotely.  Ultimately, the resultant global three-dimensional maps are provided to individual vehicles to support on-vehicle navigation.)
Kouri does not disclose: wherein the on-vehicle navigation map comprises a high-definition navigation map.
Alam, in the same field of endeavor, teaches: … wherein the on-vehicle navigation map comprises a high-definition navigation map. (para. [0018], lines 12-14)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1, and the on-vehicle navigation map of Kouri with the high-definition navigation map of Alam for the benefit of an improved environment recognition system that can automatically identify road layouts and obstructions, since high-definition 
Regarding claim 13, the claim recites analogous limitations to claim 1 above, with the exception of the additional limitations noted below, and is therefore rejected on the same premise.
Kouri discloses:
…
a memory device including an encoded datafile including a first routine arranged to generate a parsimonious … map representation, the first routine executable by the on-board controller to: (Fig. 7, elements 704, 706, and 724; para. [0031]; para. [0078]-[0080]; and para. [0083]-[0084]: A local computer/client, utilized to perform at least partial processing of 3D maps (i.e. a first routine), includes a memory executing instructions/code (i.e. an encoded datafile) to perform one or more of the methodologies of the disclosure.)
…
wherein the second controller includes an encoded datafile including a second routine, … (Fig. 7, elements 704, 706, and 724; para. [0031]; para. [0078]-[0080]; and para. [0083]-[0084]: A remote computer/server, utilized to complete the processing of 3D maps (i.e. a second routine), includes a memory executing instructions/code (i.e. an encoded datafile) to perform one or more of the methodologies of the disclosure.)
wherein the on-board controller is arranged to the control operation of the vehicle based upon the updated on-vehicle navigation map. (para. [0060]: The final map product of a processed and updated global 3D map is provided to locally operating vehicles to facilitate autonomous driving applications.)
Kouri does not disclose:
… generate a parsimonious HD map representation, …
generate a … HD map representation, … (para. [0018], lines 12-14)
The same motivation as described in claim 12 above for combining Kouri with Alam applies to claim 13.
Regarding claim 14, the claim recites analogous limitations to claim 9 above, and is therefore rejected on the same premise, except that it is rejected under Kouri in view of Alam, due to being dependent on claim 13, for which Alam is cited for unrelated limitations.
Regarding claim 15, the claim recites analogous limitations to claim 10 above, and is therefore rejected on the same premise, except that it is rejected under Kouri in view of Alam, due to being dependent on claim 13, for which Alam is cited for unrelated limitations.
Regarding claim 16, the claim recites analogous limitations to claim 12 above, and is therefore rejected on the same premise.
Regarding claim 17, the claim recites analogous limitations to claim 11 above, and is therefore rejected on the same premise, except that it is rejected under Kouri in view of Alam, due to being dependent on claim 13, for which Alam is cited for unrelated limitations.
Regarding claim 18, the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise, except that it is rejected under Kouri in view of Alam, due to being dependent on claim 13, for which Alam is cited for unrelated limitations.
Allowable Subject Matter

Claims 5 and 7 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

“… wherein executing, via the second controller, sparse map stitching to update a cloud-based navigation map based upon the parsimonious map representation comprises executing a progressive relocalization scheme, wherein executing the progressive relocalization scheme includes:
localizing a plurality of keyframes collected by the subject vehicle using a fusion of a bag of visual words (BoVWs), feature mapping, and a perspective-n-point (PnP) solver routine, wherein the PnP solver routine estimates a location and a perspective of a sensor of the spatial monitoring system based upon 3D points in an image and corresponding 2D projections in an image;
wherein the 3D points in the image include the 3D sensor representation of the field of view proximal to the subject vehicle; and
wherein the 2D projections in the image are elements of the parsimonious map representation.” as recited in claim 5 of the application.  
In the closest related art of Kouri, a similar process is described for generating a 3D map locally.  However, Kouri does not disclose a fusion a bag of visual words (BoVWs) (no words are actually displayed in the resulting visual map), and the keyframe fusion processes described are performed locally, prior to transmission to a remote server.  2D keyframes are not explicitly disclosed as being fused/combined at the remote server, since, at the very least in some embodiments, local data is transmitted as a sparse and compressed 3D map and not as 2D frames.   Alam and Sachdeva do not cure the deficiencies of Kouri, and no additional prior art could be found to apply to these limitations.
Neither Kouri, nor Alam, nor Sachdeva, as cited in this Office Action as reading on the claim limitations, disclose or teach the limitations:
wherein executing, via the second controller, sparse map stitching to update a cloud-based navigation map based upon the4 S/N 16/290268 Atty Dkt No. P049318-US-NP/GM5261parsimonious map representation comprises executing a one-shot relocalization scheme, wherein executing the one-shot relocalization scheme includes:
developing a transformation matrix;
localizing a single keyframe from the on-vehicle navigation map onto the base navigation map; and
employing the transformation matrix to transform remaining keyframes from the on- vehicle navigation map onto the base navigation map.” as recited in claim 7 of the application.  
In the closest related art of Kouri, a similar process is described for generating a 3D map locally, assuming that an individual local “trace” is equivalent to a single keyframe.  However, Kouri does not disclose the equivalent of a transformation matrix utilized to combine remaining keyframes into a final base map, and the keyframe/trace fusion processes described in Kouri does not explicitly include transmitting 2D keyframes/traces to the remote server for external fusion, since the combination of traces is described as a local process.   Alam and Sachdeva do not cure the deficiencies of Kouri, and no additional prior art could be found to apply to these limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Pfeiffer et al. (US 10,832,414) teaches the utilization of segmented data to create an initial training (or parsimonious) dataset.
Wheeler et al. (US 2018/0188059) teaches creating a sparse pixel map of landmarks and assigning semantic information.
Blasco et al. (US 2020/0134849) teaches generating 3D images from multiple perspectives of 2D images over time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/M.B./
Examiner, Art Unit 3663 

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        9/14/2021